Case: 1:20-cv-00726-SJD-SKB Doc #: 24 Filed: 03/17/21 Page: 1 of 2 PAGEID #: 694

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Keith Hazelwood,
Plaintiff(s),

Case Number: 1:20cv726
vs.

Judge Susan J. Dlott
Bayview Loan Servicing, LLC,
Defendant(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on February 19, 2021 a Report and
Recommendation (Doc. 19). Subsequently, the defendant filed objections to such Report and
Recommendation (Doc. 22).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, it is ORDERED that Defendant Bayview’s Motion to Dismiss (Doc. 12) is
GRANTED in part and DENIED in part. The motion is GRANTED as to plaintiff's breach of
contract claim, and conditionally GRANTED as to plaintiff's Ohio Consumer Sales Practices Act
(“CPSA”) claim unless plaintiff moves to amend that claim within fourteen (14) days of the

Magistrate filing the Report and Recommendation. Regarding plaintiffs other two claims,
Case: 1:20-cv-00726-SJD-SKB Doc #: 24 Filed: 03/17/21 Page: 2 of 2 PAGEID #: 695

Defendant Bayview’s Motion to Dismiss is DENIED.

IT IS SO ORDERED.

Auta! Mt)

Judge Susan J. Diet
United States District Court
